DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4-6, 9, 11, 14-15, 18 and 20 are pending in this application.Claims 1, 4-6, 9, 11, 14-15, 18 and 20 are presented as currently amended claims.
Claims 2-3, 7-8, 10, 12-13, 16-17 and 19 are cancelled.
No claims are presented as original claims.
No claims are newly presented.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 9, 11, 14-15, 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite acquire, adjust, extract, generate, and transmit. This judicial exception is not integrated into a practical application because the implementation is a generic application of an abstract idea. The claims do include additional elements but they are insufficient to amount to significantly more than the judicial exception because they are well known and conventional in the art.
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As an apparatus, the claim is directed to a statutory category.
Step 2A: Prong 1: Claim 1 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to:
acquire a plurality of demands of passengers for a plurality of vehicles at each time point of a plurality of time points of areas to which the plurality of vehicles are movable, each demand of the plurality of demands being associated with an area and the plurality of time points dividing a predetermined period; adjust a value of the plurality of demands depending on a number of the plurality of vehicles existing in a same area at a same time point out of the plurality of time points; extract areas where the plurality of vehicles are located at the each time point of the plurality of time points in order to extract a combination of areas for the plurality of vehicles in the predetermined period having a largest total of demands; generate information related to routes for the plurality of vehicles such that the plurality of vehicles moves through the extracted areas in order of the plurality of time points corresponding to the extracted areas; and transmit the generated information about the route to the plurality of vehicles.
Acquiring a plurality of demands of passengers; adjust a value of the plurality of demands; generating information related to routes for the plurality of vehicles; and extracting areas in which total demand in an area meets a precondition be done mentally or with the aid of paper (see MPEP 2106.04(a)(2)(III)). Thus, these limitations recites a concept that falls into the “mental process” group of abstract ideas.
Transmit the generated information is a method of organizing human activity and routine and conventional post-solution processing.
An akin example would be a person watching a line of taxi cabs entering at (ii) an airport hail-stand could (i) acquire the demand by observing the length of the line of passengers (or observing for a recognized hand signal to hail a taxi); and (iii) adjust the demand by choosing not to enter the line based upon an assessment of extracting the demand at the airport and the demand at a nearby visible airport-hotel; and (v) plan a path to enter the nearby airport or hotel based on those demands.
Step 2A: Prong 2: The Applicant does recite additional elements such as “the controller being configured to: acquire demands of passengers at each of time points of areas to which a vehicle is movable until the each of the time points” and “transmit the generated information” but as implied at in the Applicant’s specification, a generic phone device and generic computer server could be used for implementation; thus, the controller does not integrate the judicial exception into a practical application. Further the mental idea is not directly integrated into a specific vehicle platform and could be applied to pedestrians seeking access to location-specific services that suffer from uneven demand.
Step 2B: The claim does not recites an element or combination of elements that is unconventional or significantly more than its individual elements.
The claim recites the additional elements of “acquire demands of passengers at each of time points of areas to which a vehicle is movable until the each of the time points, the time points dividing a predetermined period”
This is recited such that the Applicant is merely describing extra solution activity. As described, acquiring passenger demands is merely adding well understood and conventional in the art and not providing a technical improvement. Accordingly, these additional elements do not integrate the abstract idea into significantly more than the abstract idea.
Regarding the further claims:
Claim 2 does not cure the deficiencies of claim 1 because claim 2 is still drawn to the “metal process” group of abstract ideas as it merely adds transmitting information which is additional extra solution activity about how to apply the abstract idea in a generic sense.
Claim 3 does not cure the deficiencies of claim 1 because claim 3 is still drawn to the “metal process” group of abstract ideas as it merely generates information related to a route of the vehicle and only provides generalized instructions on how to apply the abstract idea without integrating it into a practical idea or significantly more.
Claim 4 does not cure the deficiencies of claim 1 because claim 4 is still drawn to the “metal process” group of abstract ideas as it merely stores data processed as part of the abstract idea and does not further integrate the abstract idea.
Claim 5 does not cure the deficiencies of claim 1 because claim 5 is still drawn to the “metal process” group of abstract ideas as it merely adds transmitting information which is additional extra solution activity about how to apply the abstract idea.
Claim 6 does not cure the deficiencies of claim 1 because claim 6 is still drawn to the “metal process” group of abstract ideas as it merely generates information related to a route of the vehicle and does not include an extra solution activity or instructions on how to apply the abstract idea.
Claim 9 is further rejected under 35 U.S.C. 112(b), but subject to the interpretation applied to the prior art rejection, the limitation does not cure the deficiencies of claim 1 because claim 9 is still drawn to the “metal process” group of abstract ideas as it merely adjusts the parameters of the mental process by coupling it with a desired demand, but does not limit the claim to a process beyond metal processing.
Therefore, the claim 1-6 and 9 do not amount to significantly more or integration into a practical application than the abstract idea and have been rejected under 35 USC 101.
Claims 11, 14-15, and 18-20 are rejected using parallel logic.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 11-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (JP 2014006890 A) in view of Brown ("Matchmaking in Lyft Line"). As regards the individual claims:
Regarding claim 1, Masuda teaches:
a controller (Masuda: ¶ 010; provided with communication means for communicably connecting a base station and mobile stations respectively mounted on a plurality of vehicles)
Masuda does not explicitly teach: 
the controller being configured to: acquire a plurality of demands of passengers for a plurality of vehicles at each time point of a plurality of time points of areas; however, Brown does teach:
the controller being configured to: acquire a plurality of demands of passengers for a plurality of vehicles at each time point of a plurality of time points of areas (Brown: Pg. 002; passengers would enter in their origin and destination, receive a fare for the ride, and then be put in the matching pool for 1 minute before being assigned a driver.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Masuda with the teachings of Brown because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Masuda and Brown’s base devices are similar shared-vehicle demand optimization improvement devices; however, Brown’s device has been improved by explicitly using real-time information while Masuda uses forecast data. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Brown’s known improvement to Masuda using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would use the latest available data for ride-sharing optimization which would ensure the most accurate matching results.
Brown further teaches:
to which the plurality of vehicles are movable, each demand of the plurality of demands being associated with an area (Brown: Pg. 008; we could record the average speed of our rides from one [pickup-area] geohash to another and store that in a simple hash-table lookup. Then, when calculating estimates, we would multiply the haversine distance between those two points with this speed to figure out a time estimate. This approach proved to be much more accurate and helped us avoid matching through mountains and to differentiate between highway and street travel.)
and the plurality of time points dividing a predetermined period (Brown: Pgs. 2-3; We also contemplated building a bucketed matching system. Instead of being in the matching pool for a fixed period of time (1 minute), we’d have all requests stay in the matching pool until the next clock interval. A ten minute bucket interval would mean a ride requested at 8:03 or 8:09 would remain in the matching pool until 8:10, and a ride requested at 8:11 would be in the pool until 8:20.)
Masuda further teaches:
adjust a value of the plurality of demands depending on a number of the plurality of vehicles existing in a same area at a same time point out of the plurality of time points; (Masuda: ¶ 018; base station receives the latest vehicle position information received from the mobile station. Based on the vehicle identification information such as the current vehicle's actual vehicle, empty vehicle, transport, break, open rental, etc., an empty vehicle located within a predetermined distance of the location where the demand forecast is large is searched, Command the movement to the location where the demand forecast is high and the circulation route with the most demand forecast in the location. In this case, the vehicle to be searched by the base station is a vehicle whose vehicle state has been changed from an actual vehicle to an empty vehicle within a predetermined distance of the location where there is a large demand forecast)
 extract areas where the plurality of vehicles are located at the each time point of the plurality of time points in order to extract a combination of areas for the plurality of vehicles in the predetermined period having a largest total of demands (Masuda: ¶ 011; the base station calculates demand forecasts for each of a plurality of location areas at the current time, and the vehicle is characterized by further including dispatching means for instructing movement to a location where the demand forecast is calculated by the demand forecast calculating means and a route of a vehicle having the largest demand forecast in the location where the demand is calculated.)
generate information related to routes for the plurality of vehicles such that the plurality of vehicles moves through the extracted areas in order of the plurality of time points corresponding to the extracted areas (Brown: Pg. 004; implementation compared every passenger with every other passenger in the system (O(n^2)), in all possible orderings. We denoted passengers as letters of the alphabet and every passenger has two stops — a pickup and drop-of — A and A’, B and B’, etc. So when comparing passenger A and B, we looked at 24 potential orderings: ABB’A’, ABA’B’, B’A’BA, B’AA’B, B’ABA’, BAA’B’, AA’B’B, B’BAA’, etc. We were able to reduce the number of permutations down to only 4 given that there would never be a drop-of before a pickup, and an ordering such as AA’BB’ had no overlap and thus wasn’t worth considering. We would look at all four permutations and eliminate ones that didn’t satisfy all of our constraints. We would then choose the most optimal ordering[2], make the match, and notify the passenger.)
and transmit the generated information about the route to the plurality of vehicles (Brown: Pg. 002; [even when] we didn’t find a good match at the end of that minute, we’d still dispatch a driver to the passenger, and they’d still receive the quoted fare.)
Regarding claim 4, as detailed above, Masuda as modified by Brown teaches the invention as detailed with respect to claim 1. Brown further teaches:
further comprising a memory configured to, at the each of the plurality of time points, store the plurality of demands of passengers in each of the areas (Brown: Pgs. 2-3; we’d have all requests stay in the [configured memory] matching pool until the next clock interval. A ten minute bucket interval would mean a ride requested at 8:03 or 8:09 would remain in the matching pool until 8:10, and a ride requested at 8:11 would be in the pool until 8:20.)
Regarding claim 5, as detailed above, Masuda as modified by Brown teaches the invention as detailed with respect to claim 1. Brown further teaches:
wherein the controller is configured to set the predetermined period based on positional information of the plurality of vehicle (Brown: Pg. 003; a variable bucket interval would allow us to adapt to lower density cities at launch, like Honolulu, as we could increase the bucket interval to be 15 or 20 minutes) (Brown: Pg. 010; One of our constraints for making a good match was the time it took for a passenger to be picked up. If it took 15 minutes to get picked up, it didn’t matter how fast the rest of the route was — passengers wouldn’t consider that an acceptable route. This meant that when considering pairing A and B together, there was some maximum distance they could be apart from each other.)
Regarding claim 6, as detailed above, Masuda as modified by Brown teaches the invention as detailed with respect to claim 5. Brown further teaches:
wherein the controller is configured to set the predetermined period based on an average period necessary for a vehicle of the plurality of vehicles to pick up a passenger in a predetermined region corresponding to a position of the vehicle (Brown: Pgs. 010; One of our constraints for making a good match was the time it took for a passenger to be picked up. If it took 15 minutes to get picked up, it didn’t matter how fast the rest of the route was — passengers wouldn’t consider that an acceptable route. This meant that when considering pairing A and B together, there was some maximum distance they could be apart from each other.)
Regarding claim 11, Masuda teaches a:
non-transitory storage medium storing instructions that are executable by one or more processors (Masuda: ¶ 036; unit 110 is composed of a large capacity HDD, nonvolatile flash memory, etc.)
Masuda does not explicitly teach:
and that cause the one or more processors to perform functions comprising: acquiring a plurality of demands of passengers for a plurality of vehicles at each time point of a plurality of time points of areas; however, Brown does teach:
and that cause the one or more processors to perform functions comprising: acquiring a plurality of demands of passengers for a plurality of vehicles at each time point of a plurality of time points of areas (Brown: Pg. 002; passengers would enter in their origin and destination, receive a fare for the ride, and then be put in the matching pool for 1 minute before being assigned a driver.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Masuda with the teachings of Brown because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Masuda and Brown’s base devices are similar shared-vehicle demand optimization improvement devices; however, Brown’s device has been improved by explicitly using real-time information while Masuda uses forecast data. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Brown’s known improvement to Masuda using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would use the latest available data for ride-sharing optimization which would ensure the most accurate matching results.
Brown further teaches:
to which the plurality of vehicles are movable, each demand of the plurality of demands being associated with an area (Brown: Pg. 008; we could record the average speed of our rides from one geohash to another and store that in a simple hash-table lookup. Then, when calculating estimates, we would multiply the haversine distance between those two points with this speed to figure out a time estimate. This approach proved to be much more accurate and helped us avoid matching through mountains and to differentiate between highway and street travel.)
and the plurality of time points dividing a predetermined period (Brown: Pgs. 2-3; We also contemplated building a bucketed matching system. Instead of being in the matching pool for a fixed period of time (1 minute), we’d have all requests stay in the matching pool until the next clock interval. A ten minute bucket interval would mean a ride requested at 8:03 or 8:09 would remain in the matching pool until 8:10, and a ride requested at 8:11 would be in the pool until 8:20.
Masuda further teaches:
adjusting a value of the plurality of demands depending on a number of the plurality of vehicles existing in a same area at a same time point out of the plurality of time points  (Masuda: ¶ 018; base station receives the latest vehicle position information received from the mobile station. Based on the vehicle identification information such as the current vehicle's actual vehicle, empty vehicle, transport, break, open rental, etc., an empty vehicle located within a predetermined distance of the location where the demand forecast is large is searched, Command the movement to the location where the demand forecast is high and the circulation route with the most demand forecast in the location. In this case, the vehicle to be searched by the base station is a vehicle whose vehicle state has been changed from an actual vehicle to an empty vehicle within a predetermined distance of the location where there is a large demand forecast)
extracting areas where the plurality of vehicles are located at the each time point of the plurality of time points in order to extract a combination of areas for the plurality of vehicles in the predetermined period having a largest total of demands  (Masuda: ¶ 011; the base station calculates demand forecasts for each of a plurality of location areas at the current time, and The vehicle is characterized by further including dispatching means for instructing movement to a location where the demand forecast is calculated by the demand forecast calculating means and a route of a vehicle having the largest demand forecast in the location where the demand is calculated.)
generating information related to routes for the plurality of vehicles such that the plurality of vehicles moves through the extracted areas in order of the plurality of time points corresponding to the extracted areas  (Brown: Pg. 004; implementation compared every passenger with every other passenger in the system (O(n^2)), in all possible orderings. We denoted passengers as letters of the alphabet and every passenger has two stops — a pickup and drop-of — A and A’, B and B’, etc. So when comparing passenger A and B, we looked at 24 potential orderings: ABB’A’, ABA’B’, B’A’BA, B’AA’B, B’ABA’, BAA’B’, AA’B’B, B’BAA’, etc. We were able to reduce the number of permutations down to only 4 given that there would never be a drop-of before a pickup, and an ordering such as AA’BB’ had no overlap and thus wasn’t worth considering. We would look at all four permutations and eliminate ones that didn’t satisfy all of our constraints. We would then choose the most optimal ordering[2], make the match, and notify the passenger.)
and transmitting the generated information about the route to the plurality of vehicles (Brown: Pg. 002; [even when] we didn’t find a good match at the end of that minute, we’d still dispatch a driver to the passenger, and they’d still receive the quoted fare.)
Regarding claim 14, as detailed above, Masuda as modified by Brown teaches the invention as detailed with respect to claim 11. Brown further teaches:
the functions further comprising setting the predetermined period based on positional information of the plurality of vehicles (Brown: Pg. 003; a variable bucket interval would allow us to adapt to lower density cities at launch, like Honolulu, as we could increase the bucket interval to be 15 or 20 minutes) (Brown: Pg. 010; One of our constraints for making a good match was the time it took for a passenger to be picked up. If it took 15 minutes to get picked up, it didn’t matter how fast the rest of the route was — passengers wouldn’t consider that an acceptable route. This meant that when considering pairing A and B together, there was some maximum distance they could be apart from each other.)
Regarding claim 15, as detailed above, Masuda as modified by Brown teaches the invention as detailed with respect to claim 14. Brown further teaches:
the functions further comprising setting the predetermined period based on an average period necessary for a vehicle of the plurality of vehicles to pick up a passenger in a predetermined region corresponding to a position of the vehicle (Brown: Pgs. 010; One of our constraints for making a good match was the time it took for a passenger to be picked up. If it took 15 minutes to get picked up, it didn’t matter how fast the rest of the route was — passengers wouldn’t consider that an acceptable route. This meant that when considering pairing A and B together, there was some maximum distance they could be apart from each other.)
Regarding claim 20, Masuda teaches a system comprising:
plurality of vehicles configured to transmit positional information to a server; and the server including a controller (Masuda: ¶ 010; provided with communication means for communicably connecting a base station and mobile stations respectively mounted on a plurality of vehicles)
configured to: acquire, based on the positional information received from the plurality of vehicles, areas to which the plurality of vehicles are movable until each of plurality of time points dividing a predetermined period (Masuda: ¶ 018; Command the movement to the location where the demand forecast is high and the circulation route with the most demand forecast in the location)
Masuda does not explicitly teach:
acquire a plurality of demands of passengers for the plurality of vehicles at the each time point of the plurality of time points of areas; however, Brown does teach:
acquire a plurality of demands of passengers for the plurality of vehicles at the each time point of the plurality of time points of areas (Brown: Pg. 002; passengers would enter in their origin and destination, receive a fare for the ride, and then be put in the matching pool for 1 minute before being assigned a driver.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Masuda with the teachings of Brown because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Masuda and Brown’s base devices are similar shared-vehicle demand optimization improvement devices; however, Brown’s device has been improved by explicitly using real-time information while Masuda uses forecast data. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Brown’s known improvement to Masuda using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would use the latest available data for ride-sharing optimization which would ensure the most accurate matching results.
Brown further teaches:
to which the plurality of vehicles are movable, each demand of the plurality of demands being associated with an area (Brown: Pg. 008; we could record the average speed of our rides from one geohash to another and store that in a simple hash-table lookup. Then, when calculating estimates, we would multiply the haversine distance between those two points with this speed to figure out a time estimate. This approach proved to be much more accurate and helped us avoid matching through mountains and to differentiate between highway and street travel.)
and the plurality of time points dividing the predetermined period (Brown: Pgs. 2-3; We also contemplated building a bucketed matching system. Instead of being in the matching pool for a fixed period of time (1 minute), we’d have all requests stay in the matching pool until the next clock interval. A ten minute bucket interval would mean a ride requested at 8:03 or 8:09 would remain in the matching pool until 8:10, and a ride requested at 8:11 would be in the pool until 8:20.)
adjust a value of the plurality of demands depending on a number of the plurality of vehicles existing in a same area at a same time point out of the plurality of time points  (Masuda: ¶ 018; base station receives the latest vehicle position information received from the mobile station. Based on the vehicle identification information such as the current vehicle's actual vehicle, empty vehicle, transport, break, open rental, etc., an empty vehicle located within a predetermined distance of the location where the demand forecast is large is searched, Command the movement to the location where the demand forecast is high and the circulation route with the most demand forecast in the location. In this case, the vehicle to be searched by the base station is a vehicle whose vehicle state has been changed from an actual vehicle to an empty vehicle within a predetermined distance of the location where there is a large demand forecast)
Masuda further teaches:
extract areas where the plurality of vehicles are located at the each time point of the plurality of time points in order to extract a combination of areas for the plurality of vehicles in the predetermined period having a largest total of demands (Masuda: ¶ 011; the base station calculates demand forecasts for each of a plurality of location areas at the current time, and The vehicle is characterized by further including dispatching means for instructing movement to a location where the demand forecast is calculated by the demand forecast calculating means and a route of a vehicle having the largest demand forecast in the location where the demand is calculated.)
generate information related to routes for the plurality of vehicles such that the plurality of vehicles moves through the extracted areas in order of the plurality of time points corresponding to the extracted areas (Brown: Pg. 004; implementation compared every passenger with every other passenger in the system (O(n^2)), in all possible orderings. We denoted passengers as letters of the alphabet and every passenger has two stops — a pickup and drop-of — A and A’, B and B’, etc. So when comparing passenger A and B, we looked at 24 potential orderings: ABB’A’, ABA’B’, B’A’BA, B’AA’B, B’ABA’, BAA’B’, AA’B’B, B’BAA’, etc. We were able to reduce the number of permutations down to only 4 given that there would never be a drop-of before a pickup, and an ordering such as AA’BB’ had no overlap and thus wasn’t worth considering. We would look at all four permutations and eliminate ones that didn’t satisfy all of our constraints. We would then choose the most optimal ordering[2], make the match, and notify the passenger.)
and transmit the generated information about the route to the plurality of vehicles (Brown: Pg. 002; [even when] we didn’t find a good match at the end of that minute, we’d still dispatch a driver to the passenger, and they’d still receive the quoted fare.)
Regarding claim 9, as detailed above, Masuda as modified by Brown as modified by Wang teaches the invention as detailed with respect to claim 1. Wang further teaches:
wherein the controller is configured to adjust the value of the plurality of demands such that the plurality of demands associated with the same area at the same time point decrease as the number of the plurality of vehicles existing in the same area at the same time point increases (Wang: ¶ 080; accepting ratio calculating unit 541 configured to calculate a ratio of the number of accepted orders of the user to a total number of orders in each demand region according to the departure coordinates and destination coordinates in the plurality of historical order data; an unmatched region obtaining unit 542 configured to take a demand region in which the ratio of the number of accepted orders of the user to a total number of orders is less than the preset order-accepting ratio threshold as the demand-transport capacity unmatched region.)
Regarding claim 18, as detailed above, Masuda as modified by Brown as modified by Wang teaches the invention as detailed with respect to claim 11. Wang further teaches:
the functions further comprising adjusting the plurality of demands such that the value of the  plurality of demands associated with the same area at the same time point decrease as the number of the plurality of vehicles existing in the same area at the same time point increases (Wang: ¶ 080; accepting ratio calculating unit 541 configured to calculate a ratio of the number of accepted orders of the user to a total number of orders in each demand region according to the departure coordinates and destination coordinates in the plurality of historical order data; an unmatched region obtaining unit 542 configured to take a demand region in which the ratio of the number of accepted orders of the user to a total number of orders is less than the preset order-accepting ratio threshold as the demand-transport capacity unmatched region.)
Response to Arguments
Applicant's remarks filed May 20, 2021 have been fully considered.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(b) rejection is persuasive and the rejection is hereby withdrawn.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(f) interpretation is persuasive and the interpretation is hereby withdrawn.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 101 rejection is not persuasive and the rejection has been maintained. Applicant argues with respect to claims 1 and 11 that “claim 1, and similarly claims 11 and 20, repeatedly use the term "plurality" that make it impractical for the human mind to perform all of the claimed limitations[; i]t is not reasonable to assert that the above limitations can practically be performed by the human mind, especially given the speed needed in order to consider the plurality of time points and the plurality of vehicles (which will obviously move thus making it impractical to perform the calculations in the human mind).”
A plurality is defined as a more than one. Thus, here, a plurality of vehicles at a plurality of times could be as few as two vehicles at two distinct times. In example, a person watching a line of taxi cabs entering at an airport hail-stand could (i) acquire the demand by the line of passengers, (ii) acquire the demand by the line of passengers at the nearby airport hotel, (iii) adjust by choosing to enter or not enter the line based upon an assessment of extracting the demand at the end of the line and the demand at a nearby visible hotel. Transmission of this data would merely be method of organizing human activity and routine and conventional post-solution processing.
Applicant argues in detail that determine if an invention is barred by § 101 requires, inter alia, if an invention”
integrated the exception into a practical application [which] includes: an improvement in the functioning of a computer, or an improvement to other technology or technical field, implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim and applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Claim 1, for example, recites "generate information related to routes for the plurality of vehicles such that the plurality of vehicles moves through the extracted areas in order of the plurality of time points corresponding to the extracted areas; and transmit the generated information about the route to the plurality of vehicles." That is, the features of claim 1 are being applied in a meaningful way to a plurality of vehicles. The claims also provide an improvement resulting in a practical application (the improvement being that the controller may generate a desirable route for the vehicles and provide the route to the vehicles so that the vehicles displays the route, and the drivers can therefore drive the vehicles along the route as discussed in Applicant's [specification] (Applicant’s Arguments dated September 28, 2022, pgs. 8-9) (emphasis removed).
Examiner disagrees and notes that integration of a particular machine or manufacture requires improvement in that device. In the instant case, “using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim” would require an improvement in the vehicle such that it is an integral improvement in the vehicle. (MPEP § 2106.04(d)(I)).  However, the claimed mental process could be applied to any location-dependent service that suffers from variable demand. 
Applicant’s arguments with respect to the application of Wang (US-20180300655-A1) under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Balva (US 20200249047 A1) which discloses a system for a ride sharing service which uses various metrics when selecting routing options to serve a set of customer trip requests such that a compromise between rider experience and provider economics is made by taking into account metrics such as rider convenience, operational efficiency, and ability to deliver on confirmed trips.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 




/MACEEH ANWARI/Primary Examiner, Art Unit 3663